Per Curiam.
That tenant “ entered into the occupation of said premises and still occupies the same in violation of section 1146 of the Penal Law ” is not a sufficient statement of facts in the petition for dispossession, especially when the police department notice, made a part of the petition, states, “ I am informed that you are the owner, agent or lessee of premises * * * wherein it is suspected that a disorderly house is being maintained.” (Civ. Prac. Act, § 1415; Keogh, Landlord and Tenant, Summary Proceedings, 207, 319, 320.) The petition being fatally defective, and its sufficiency challenged in the answer and at the trial, the final order cannot be sustained.
Final order reversed, with five dollars costs, and petition dismissed, without prejudice to new proceeding.
All concur. Present — McCook, Hammer and Shientag, JJ.